  Case 15-13844         Doc 50     Filed 04/03/19 Entered 04/03/19 07:38:02              Desc Main
                                      Document Page 1 of 4


                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 15-13844
         TRACY CANFIELD
         KEVIN CANFIELD
                 Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

       Tom Vaughn, chapter 13 trustee, submits the following Final Report and Account of the
administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as follows:


         1) The case was filed on 04/17/2015.

         2) The plan was confirmed on 08/17/2015.

         3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
NA .

     4) The trustee filed action to remedy default by the debtor in performance under the plan
on NA .

         5) The case was completed on 12/12/2018.

         6) Number of months from filing to last payment: 44.

         7) Number of months case was pending: 48.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: $328,825.00.

         10) Amount of unsecured claims discharged without payment: $47,845.00.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (09/01/2009)
 Case 15-13844        Doc 50     Filed 04/03/19 Entered 04/03/19 07:38:02                    Desc Main
                                    Document Page 2 of 4



Receipts:

       Total paid by or on behalf of the debtor            $71,400.00
       Less amount refunded to debtor                       $1,983.70

NET RECEIPTS:                                                                                $69,416.30


Expenses of Administration:

    Attorney’s Fees Paid Through the Plan                              $2,886.00
    Court Costs                                                            $0.00
    Trustee Expenses & Compensation                                    $3,100.21
    Other                                                                  $0.00
TOTAL EXPENSES OF ADMINISTRATION:                                                              $5,986.21

Attorney fees paid and disclosed by debtor:              $1,114.00


Scheduled Creditors:
Creditor                                    Claim         Claim            Claim       Principal      Int.
Name                              Class   Scheduled      Asserted         Allowed        Paid         Paid
ALLY FINANCIAL                Unsecured      7,988.00            NA              NA            0.00       0.00
ALLY FINANCIAL                Unsecured           0.00           NA              NA            0.00       0.00
ALLY FINANCIAL                Unsecured           0.00           NA              NA            0.00       0.00
ALLY FINANCIAL                Secured        3,500.00     11,534.33        11,534.33           0.00       0.00
ALLY FINANCIAL                Secured        4,102.00       3,915.42        3,915.42           0.00       0.00
ALLY FINANCIAL                Unsecured           0.00           NA              NA            0.00       0.00
AMERICAN EXPRESS              Unsecured      2,214.00       2,068.10        2,068.10      2,068.10        0.00
BARCLAYS BANK DELAWARE        Unsecured           0.00           NA              NA            0.00       0.00
BMO HARRIS BANK               Unsecured           0.00           NA              NA            0.00       0.00
BMO HARRIS BANK               Unsecured           0.00           NA              NA            0.00       0.00
CAPITAL ONE                   Unsecured           0.00           NA              NA            0.00       0.00
CAVALRY SPV I LLC             Unsecured      3,650.00       3,650.06        3,650.06      3,650.06        0.00
CAVALRY SPV I LLC             Unsecured      3,731.00       3,731.12        3,731.12      3,731.12        0.00
CAVALRY SPV I LLC             Unsecured      5,544.00       5,544.83        5,544.83      5,544.83        0.00
CHASE CC                      Unsecured           0.00           NA              NA            0.00       0.00
CHASE CC                      Unsecured      9,564.00            NA              NA            0.00       0.00
CHASE CC                      Unsecured      6,491.00            NA              NA            0.00       0.00
CHASE CC                      Unsecured      1,292.00            NA              NA            0.00       0.00
CHASE CC                      Unsecured           0.00           NA              NA            0.00       0.00
CHASE MANHATTAN MORTGAGE CO Unsecured             0.00           NA              NA            0.00       0.00
CHASE/BEST BUY                Unsecured           0.00           NA              NA            0.00       0.00
CITI                          Unsecured           0.00           NA              NA            0.00       0.00
CITIMORTGAGE                  Unsecured           0.00           NA              NA            0.00       0.00
COMENITY BANK                 Unsecured           0.00           NA              NA            0.00       0.00
COMENITY BANK                 Unsecured           0.00           NA              NA            0.00       0.00
COMMUNITY BANK OF OAK PARK    Unsecured           0.00           NA              NA            0.00       0.00
COMMUNITY BANK OF OAK PARK    Unsecured           0.00           NA              NA            0.00       0.00
DEPARTMENT STORES NATIONAL BA Unsecured         278.00        277.95          277.95        277.95        0.00
DISCOVER BANK                 Unsecured      8,009.00       8,044.50        8,044.50      8,044.50        0.00
DISCOVER BANK                 Unsecured     12,227.00     12,227.30        12,227.30     12,227.30        0.00
DISCOVER FIN SVCS LLC         Unsecured           0.00           NA              NA            0.00       0.00



UST Form 101-13-FR-S (09/01/2009)
 Case 15-13844        Doc 50     Filed 04/03/19 Entered 04/03/19 07:38:02                   Desc Main
                                    Document Page 3 of 4



Scheduled Creditors:
Creditor                                     Claim         Claim         Claim        Principal       Int.
Name                               Class   Scheduled      Asserted      Allowed         Paid          Paid
FIFTH THIRD BANK               Unsecured           0.00           NA           NA             0.00        0.00
GECRB/EMPIRE                   Unsecured           0.00           NA           NA             0.00        0.00
GLENVIEW STATE BANK            Unsecured           0.00           NA           NA             0.00        0.00
OAK BROOK BK                   Unsecured           0.00           NA           NA             0.00        0.00
PNC MORTGAGE                   Secured      220,895.00    241,450.80    241,450.80            0.00        0.00
PNC MORTGAGE                   Unsecured     20,207.00            NA           NA             0.00        0.00
PRA RECEIVABLES MGMT           Unsecured      8,849.00       8,774.61     8,774.61       8,774.61         0.00
ROBERT J ROSS                  Unsecured     12,000.00     11,603.00     11,603.00      11,603.00         0.00
Sears/Cbna                     Unsecured           0.00           NA           NA             0.00        0.00
STATE FARM                     Unsecured           0.00           NA           NA             0.00        0.00
SYNCB                          Unsecured           0.00           NA           NA             0.00        0.00
SYNCB CARE CREDIT              Unsecured          82.00           NA           NA             0.00        0.00
SYSTEMS & SERVICES TECH INC    Unsecured           0.00           NA           NA             0.00        0.00
TARGET                         Unsecured           0.00           NA           NA             0.00        0.00
THD/CBNA                       Unsecured           0.00           NA           NA             0.00        0.00
TOYOTA MOTOR CREDIT            Secured        4,525.00       6,460.40     6,460.40            0.00        0.00
TOYOTA MOTOR CREDIT            Unsecured      2,221.00            NA           NA             0.00        0.00
US DEPT OF ED FEDLOAN          Unsecured      7,587.00       7,508.62     7,508.62       7,508.62         0.00
US DEPT OF ED FEDLOAN          Unsecured           0.00           NA           NA             0.00        0.00
US DEPT OF ED FEDLOAN          Unsecured           0.00           NA           NA             0.00        0.00
VON MAUR                       Unsecured           0.00           NA           NA             0.00        0.00
WEBBANK DFS                    Unsecured           0.00           NA           NA             0.00        0.00
Wells Fargo Financial Cards    Unsecured           0.00           NA           NA             0.00        0.00


Summary of Disbursements to Creditors:
                                                            Claim           Principal                Interest
                                                          Allowed               Paid                    Paid
Secured Payments:
      Mortgage Ongoing                               $241,450.80                  $0.00               $0.00
      Mortgage Arrearage                                   $0.00                  $0.00               $0.00
      Debt Secured by Vehicle                         $21,910.15                  $0.00               $0.00
      All Other Secured                                    $0.00                  $0.00               $0.00
TOTAL SECURED:                                       $263,360.95                  $0.00               $0.00

Priority Unsecured Payments:
       Domestic Support Arrearage                           $0.00                 $0.00               $0.00
       Domestic Support Ongoing                             $0.00                 $0.00               $0.00
       All Other Priority                                   $0.00                 $0.00               $0.00
TOTAL PRIORITY:                                             $0.00                 $0.00               $0.00

GENERAL UNSECURED PAYMENTS:                           $63,430.09         $63,430.09                   $0.00




UST Form 101-13-FR-S (09/01/2009)
  Case 15-13844         Doc 50      Filed 04/03/19 Entered 04/03/19 07:38:02                Desc Main
                                       Document Page 4 of 4



Disbursements:

         Expenses of Administration                             $5,986.21
         Disbursements to Creditors                            $63,430.09

TOTAL DISBURSEMENTS :                                                                      $69,416.30


        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 04/03/2019                             By:/s/ Tom Vaughn
                                                                         Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (09/01/2009)
